Citation Nr: 1454204	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for a skin disorder, including psoriatic arthritis.

3.  Entitlement to service connection for liver disorder, including cirrhosis.

4.  Entitlement to service connection for portal hypertension.

5.  Entitlement to service connection for esophageal disorder.

6.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder.

7.  Entitlement to service connection for cryptitis.

8.  Entitlement to service connection for back disorder.


REPRESENTATION

The Appellant is represented by:  Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1973.  The Veteran died on September [redacted], 2011.  The Appellant is his surviving spouse and has been properly substituted as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to service connection for a psychiatric disorder, including depression and posttraumatic stress disorder (PTSD), cryptitis, and back disorder are addressed in the remand portion of the decision below.

FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for diabetes mellitus, type II.

2.  In October 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a skin disorder, including psoriatic arthritis.

3.  In October 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for liver disorder, including cirrhosis.

4.  In October 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for portal hypertension.

5.  In October 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for esophageal disorder.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for skin disorder, including psoriatic arthritis, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for liver disorder, including cirrhosis, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for portal hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for esophageal disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to service connection for diabetes mellitus, type II; skin disorder, including psoriatic arthritis; liver disorder, including cirrhosis; portal hypertension; and esophageal disorder, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal.  Specifically, during the October 2010 hearing before the Board hearing, the Veteran expressed a desire to withdraw these claims.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn these claims, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for diabetes mellitus, type II; skin disorder, including psoriatic arthritis; liver disorder, including cirrhosis; portal hypertension; and esophageal disorder, and they are dismissed.


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, is dismissed. 

The claim of entitlement to an initial compensable evaluation for skin disorder, including psoriatic arthritis, is dismissed.

The claim of entitlement to service connection for liver disorder, including cirrhosis, is dismissed. 

The claim of entitlement to service connection for portal hypertension is dismissed.

The claim of entitlement to service connection for esophageal disorder is dismissed.


REMAND

Cryptitis and Back Disorder

With respect to the service connection claim concerning cryptitis, the evidence of record demonstrates that the Veteran's cryptitis pre-existed his active duty.  The Veteran's service treatment records demonstrate treatment for cryptitis, including a fissurectomy in January 1971.  The evidence of record does not, however, include a medical opinion as to whether the symptoms experienced during and since his active duty shows that the Veteran's pre-existing cryptitis was aggravated beyond its natural course during his active duty.

With respect to the Veteran's service-connected claim concerning a back disorder, the Veteran's service treatment records demonstrate that he complained of back pain after lifting a "heavy" toolbox; the impression was back strain.  The evidence of record includes diagnoses of a back disorder prior to the Veteran's death.  Further, the Veteran asserted that he experienced back pain since the in-service injury.  As such, the Board finds that there is an indication that the Veteran's back disorder may be associated with an in-service injury, but the evidence is insufficient to enter a decision on the claim.  

Consequently, to satisfy VA's duty to assist, the Board finds that remanding both of these claims is required in order to obtain opinions from VA examiners.  Id.

A Psychiatric Disorder, Including Depression and PTSD

Pursuant to the Veteran's service connection claim for a psychiatric disorder, including depression and PTSD, he was provided a VA examination in February 2008.  Given the Veteran's assertions during the examination, the VA examiner limited the scope of the assessment to determining whether a psychiatric disorder pre-existed the Veteran's active duty and was aggravated therein.  However, during the pendency of this appeal, the Veteran also asserted that a psychiatric disorder, namely depression, was secondary to the disorders he was seeking service connection for.  The examiner did not render an opinion as to whether any psychiatric disorder that existed prior to the Veteran's death was due to or aggravated by a service-connected disorder.  Further, the examiner did not render an opinion as to whether any psychiatric disorder that existed prior to the Veteran's death was incurred in or due to his active duty.  As such, the Board finds that the February 2008 VA examination is incomplete and, thus a remand to obtain a supplemental opinion is required.

Additionally, in recently dated correspondence, the Appellant indicated that she possessed relevant evidence that was not associated with the claims file.  As such, the Board finds a remand is warranted in order to provide an opportunity for the RO to obtain the evidence referred to by the Appellant.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of the claims on appeal.  Based on her response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Appellant and her representative must then be given an opportunity to respond.

2.  The RO must then assess whether the evidence of record is sufficient to corroborate the Veteran's claim that he was sexually assaulted during his active duty, as well as any other claimed noncombat stressors.  In making this determination, the RO must consider the Veteran's assertion that he punched a lamp after the sexual assault, and was treated for hand injuries.  He stated that he was too embarrassed to reveal what actually happened and, instead, told the treating medical professional that he had been in a fight.  The Veteran's service treatment records include an April 1973 entry concerning treatment for bilateral hand contusions due to fighting, as well as a radiological examination. 

If, and only if, the RO determines that the evidence of record sufficiently corroborates the Veteran's claims of being a victim of a sexual assault, or any other noncombat stressors, the RO must thoroughly review the claims file and prepare a summary of the details of the sexual assault and the evidence in support thereof.  The summary must be associated with the Veteran's claims file and a copy must be made available for review by a VA examiner.

3.  Regardless of whether the RO determines that the claimed stressors have been verified, the Veteran's claims file must be made available to a VA examiner for review.  The examiner must specify in the examination report that the claims file was reviewed.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record, if any.  The examiner must review the psychiatric findings and diagnoses already of record.  The examination report must include a detailed account of all psychiatric pathology found to be present prior to the Veteran's death.  The examiner must opine as to whether any diagnosed psychiatric disorder was (a) incurred in or due to the Veteran's active duty, (b) caused or aggravated by a service-connected disorder.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (a) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (b) whether there is a link between the current symptomatology and any of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

For purposes of rendering this opinion, the examiner is asked to assume that the Veteran did not have a psychiatric disorder that pre-existed his active duty.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran's claims file must be forwarded to a VA examiner in order to obtain an opinion regarding cryptitis.  After a review of the entire evidence of record, the examiner must provide an opinion as to whether the Veteran's pre-existing cryptitis was aggravated beyond its natural course during his active duty.  In making this determination, the examiner must consider and discuss the Veteran's in-service treatment, the in-service fissurectomy, and the characterization as to the severity of the Veteran's cryptitis contained in the service-treatment records (for example, a November 1971 report that described the Veteran's cryptitis as "severe").  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran's claims file must be forwarded to a VA examiner in order to obtain an opinion regarding a back disorder.  After a review of the entire evidence of record, the examiner must provide an opinion as to whether any back disorder present before the Veteran's death was incurred in or due to his active duty.  In making this determination, the examiner must consider and discuss the Veteran's in-service injury consequent to lifting a toolbox, as well as his and the Appellant's statements as to in-service and post-service symptoms.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Appellant until she receives further notice; however, the Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


